DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 01/02/2022 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the RCE and applicant's amendment both filed on 07/25/2022, after Patent Trial and Appeal Board decision that introduced a new ground rejection on the appealed claims under 35 USC 103 filed on 05/25/2022.  The applicant(s) amended claims 2, 9 and 16 (see the amendment: pages 2-5).

Allowable Subject Matter
Claims 2-7, 9-14 and 16-21 are allowed.
The examiner’s statement for allowance is based on the same reason(s) as the applicant’s arguments filed on 07/25/2022 (see detail in Remarks: page 6, paragraph 2 to page 7, paragraph 3), which are persuasive and provide considerable reason for allowance. 

The prior art of record, GEORGES et al. (US 2018/0090140), DOHERTY et al. (US 2014/0249811) and RODRIGUEZ et al. (US 2015/0055855), provided numerous related teachings and techniques.  However, the combined features as claimed/argued, are not anticipated by, nor made obvious over the prior art of the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
August 25, 2022
/QI HAN/Primary Examiner, Art Unit 2659